DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
 	Claims 1-15 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the prior art fails to teach or suggest further inclusion of the first/second coil being configured to perform one of: generating a magnetic field based on a first current flowing through the first/second coil and coupling the magnetic field with a first/second target coil of a target inductor device to transmit an electric power, the first/second current having a first/second phase, or coupling with a first/second target coil of a target inductor device via a magnetic field from the first/second target coil to generate a first/second current depending on the magnetic field through the first/second coil to receive an electric power, the first current having a first/second phase, the second phase being an inverse phase of the first phase.
 	Regarding claim 9, the prior art fails to teach or suggest further inclusion of a third pad including a third compensation part located in a third direction side and a third inductor part located in a fourth direction side, the fourth direction is an opposite 
 	The dependent claims are allowable for the reasons as the independent claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Shiraki (US Pub 2017/0309395)
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.